Name: Commission Regulation (EEC) No 2428/87 of 7 August 1987 amending quantitative limits fixed for imports of certain textile products originating in Czechoslovakia, Hungary and Romania
 Type: Regulation
 Subject Matter: leather and textile industries;  international trade;  political geography;  trade
 Date Published: nan

 12. 8 . 87 Official Journal of the European Communities , No L 224/5 COMMISSION REGULATION (EEC) No 2428/87 of 7 August 1987 amending quantitative limits fixed for imports of certain textile products originating in Czechoslovakia, Hungary and Romania Whereas, under Article 9 (2) of Regulation (EEC) No 4136/86, quantiative limits may be increased where it appears that additional imports are required ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textile Committee, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 4136/86 of 22 December 1986 on common rules for imports of certain textile products originating in third countries ('), and in particular Articles 7 and 9 (2) thereof, Whereas, by Regulation (EEC) No 4136/86, quantitative limits agreed with third countries are shared between the Member States for 1987 ; Whereas, in the bilateral agreements, the Community has given undertakings to the supplier countries to adjust the allocation of limits among Member States in such a way as to ensure optimum utilization and to establish efficient and speedy procedures for adjusting the allocations ; Whereas Czechoslovakia, Hungary and Romania have asked that the allocation of Community quantitative limits among the Member States be adjusted in order to take account of the trend of trade flows , and ' to enable suppliers to utilize agreed Community limits more fully ; HAS ADOPTED THIS REGULATION : Article 1 The quantiative limits for textile products originating in Czechoslovakia, , Hungary and Romania, as fixed in Annexes III and IV to Regulation (EEC) No 4136/86, are hereby amended for 1987 as laid down in Annexes I and II hereto. Article 2 This Regulation shall enter into force on the day follo ­ wing its publication in the Official Journal of the Euro ­ pean Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 7 August 1987 . For the Commission Manuel MARlN Vice-President (') OJ No L 387, 31 . 12. 1976, p. 42. No L 224/6 Official Journal of the European Communities 12. 8 . 87 ANNEX I COMMUNITY AND REGIONAL QUANTITATIVE LIMITS AGREED FOR THE YEARS 1987 TO 1991 Cate ­ gory CCT heading No NIMEXE-code ( 1987) Description Third country Units Years Annual quantitativ limits ( 1 ) (2) (3) (4) (5) (6) (7) (8) 90 ex 59.04 59.04-11 , 12, 14, 15, 17, 18 , 19 , 21 Twine, cordage, ropes and cables of synthetic fibres, plaited or not Czecho ­ slovakia tonnes 1987 1988 1989 1990 1991 1 706 1 748 1 818 1 891 1 967 ANNEX II MEMBER STATES BREAKDOWN OF QUANTITATIVE LIMITS AGREED FOR 1987 Cate ­ gory CCT heading No ( 1987) NIMEXE-code ( 1987) Description Third countries Member States Units Quantitative limits from 1 January to 31 December 1987 0 ) (2) (3) (4) (5) (6) (7) (8) 3 56.07 A 56.07-01 , 04, 05, 07, 08 , 10 , 12, 15 , 19 , 20 , 22, 25, 29, 30 , 31 , 35 , 38 , 39, 40, 41 , 43, 45, 46, 47, 49 Woven fabrics of synthetic fibres (staple or waste) other than narrow woven fabrics, pile fabrics (including terry fabrics) and chenille fabrics) Hungary F DK GR tonnes 162 25 64 12 60.03 B I a) b) II a) b) 2 III IV 60.04 B III a) 2 b) 60.06 B II 60.03-11 , 18 , 20 , 29, 40 , 80 60.04-33, 34 60.06-92 Pantyhose and tights, stockings, under stockings, socks, ankle-socks, sockettes and the like, knitted or crocheted, other than for babies, including stock ­ ings for varicose veins, other than products of category 70 Hungary I Die GR E P 1 000 pairs 8 1 486 5 21 6 17 61.01 B V a) 1 2 3 61.01-34, 36, 37 Men's or boys' jackets and blazers, other than knitted or crocheted, of wool, of cotton or of man-made fibres Romania I F 1 000 pieces 206 132 32 a) 58.04-63 Cotton corduroy Czecho ­ slovakia UK IRL tonnes 147 105 No L 224/712. 8 . 87 Official Journal of the European Communities ( 1 ) (2) (3) (4) (5) (6) (7) (8) 78 61.01 A I II b) B V g) 1 2 3 61.02 All B I b) II e) 9 aa) bb) cc) 61.01-03, 09, 93 , 94, 97 61.02-04, 07, 93 , 95, 97 Garments, other than knitted or crocheted, excluding garments of cate ­ gories 6 , 7, 8 , 14, 15, 16, 17, 18 , 21 , 26, 27, 29 , 68 , 72, 76 and 77 Romania F UK tonnes 52 51 90 ex 59.04 59.04-11 , 12, 14, 15 , 17, 18 , 19 , 21 Twine, cordage, ropes and cables of synthetic fibres, plaited or not Czechoslo ­ vakia D EEC tonnes 1 172 1 706 118 ex 62.02 B I b) ex 62.02 B II b) III b) 62.02-15 62.02-61 , 75 Table linen, toilet linen and kitchen linen of flax or ramie, other than knitted or crocheted Romania I UK tonnes 61 62